DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-12-23 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 10, 17 and 2-7, 9, 11-16, 18-20
misconfigured
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Note 1: The Specification does give an exemplary description of a misconfigured RRU; for example, para. 0011 recites:
A misconfigured RRU may refer to an RRU that is connected to a baseband unit using a cable
intended for another RRU. For example, a first RRU may be connected to the baseband unit
using a second cable intended for a second RRU. The inadvertent cable swap may cause the
RRU to experience a marked reduction in performance, ultimately impacting a subscriber's quality of experience. 
However, the Specification only provides an exemplary description and does not define misconfigured as being connected to the wrong cable of the baseband unit. Accordingly, the Examiner does not incorporate the limitations described in para. 0011 into the claimed misconfigured but rather gives the term “misconfigured” a broadest reasonable interpretation, which includes aforenoted subjectivity. 
Note 2: Claim 8 recites “wherein, to infer that the RRU misconfigured corresponds to inferring that the first RRU is connected to the baseband unit via the second cable.” The Examiner has interpreted this as limitation that defines the term “misconfigured” such that it is no longer subjective but rather is definite with regards to what is the condition to be “misconfigured.” Consequently claim 8 is not included in this rejection.

35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being unpatentable over HOU_113 (CN103052113)
Claim(s) 1
HOU_113 teaches
	one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to: Embodiments are implemented in an enodeB which implicitly includes a processor, memory and executable instructions to communicate in accordance with at least LTE protocols. <FIG(s). 1; para. 0002>.
	capture telemetry data within a service sector of a base station node; Signal to interference and noise ratio (SINR) for a cell. <FIG(s). 1; para. 0007-0011, 0027-0031, 0037-0039>.
	determine a signal Quality of Service (QoS) associated with the service sector, based at least in part on the telemetry data; and RRU cannot satisfy the communication needs (service type or service quality requirements) of mobile users based on at least SINR. <FIG(s). 1; para. 0006-0011, 0037>.
	infer whether a Remote Radio Unit (RRU) associated with the service sector is misconfigured, based at least in part on the signal QoS data. It is determined that the current configuration of link parameters of at least one RRU does not satisfy the user service requirements (current configuration is not configured correctly for user service requirements and therefore is considered ‘misconfigured’) and load balancing operations are triggered. This includes link parameter adjustment of the mobile users and RRUs to balance the system load of each RRU such that the service type and service quality for mobile user is satisfied. <FIG(s). 1; para. 0006-0011, 0037, 0039-0042, 0048; Claim 1>.
Claim(s) 2
HOU_113 teaches
wherein the telemetry data includes at least one of  
		signal interference, Signal to interference and noise ratio (SINR) for a cell. <FIG(s). 1; para. 0007-0011, 0027-0031, 0037-0039>.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of Fischer_786 (US20190268786)
Claim(s) 3
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	determine an QoS threshold associated with the service sector, based at least in part on the RRU of the service sector, and 
	wherein, to infer that the RRU is misconfigured is based at least in part on a comparison of the signal QoS data and the QoS threshold.
However in a similar endeavor, Fischer_786 teaches
wherein the one or more modules are further executable by the one or more processors to:
	determine an QoS threshold associated with the service sector, based at least in part on the RRU of the service sector, and  A predetermined QoS threshold is associated with the environment of an RRU. The predetermined QoS threshold is compared to current QoS parameters associated with the RRU's environment. <FIG(s). 4; para. 0051-0055, 0071, 0075-0076>.
	wherein, to infer that the RRU is misconfigured is based at least in part on a comparison of the signal QoS data and the QoS threshold. In some cases, if the QoS threshold is not satisfied, a controller determines the current configuration of the RRU is incorrect and adjustment is required. For example, the controller may increase the DC voltage to the RRU to reconfigure it in an attempt to satisfy the QoS threshold. <FIG(s). 4; para. 0051-0055, 0071, 0075-0076>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by Fischer_786. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the significant financial expenditure as part of dealing with power interruptions, particularly when technicians are required to identify, mitigate, and/or repair the cause or effect of a power disruption. <para. 0003>.
Claim(s) 4
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	retrieve, from a data store, historical telemetry data associated with the RRU, and 
	wherein, to determine the QoS threshold for the RRU is based at least in part on the historical telemetry data.
However in a similar endeavor, Fischer_786 teaches
retrieve, from a data store, historical telemetry data associated with the RRU, and wherein, to determine the QoS threshold for the RRU is based at least in part on the historical telemetry data. The SV controller may use one or more trained machine learning algorithms to correlate current environmental metadata with historical environmental metadata to quantify a supplemental voltage that is required to maintain a threshold QoS for signal data. <para. 0022-0023, 0025-0026>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by Fischer_786. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the significant financial expenditure as part of dealing with power interruptions, particularly when technicians are required to identify, mitigate, and/or repair the cause or effect of a power disruption. <para. 0003>.
Claim(s) 7
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	assign a QoS score to the telemetry data, based at least in part on the signal QoS data, and 
	wherein to infer that the RRU is misconfigured is based at least in part on the QoS score being less than a predetermined QoS threshold.
However in a similar endeavor, Fischer_786 teaches
wherein the one or more modules are further executable by the one or more processors to:
	assign a QoS score to the telemetry data, based at least in part on the signal QoS data, and wherein to infer that the RRU is misconfigured is based at least in part on the QoS score being less than a predetermined QoS threshold. The SV controller may assign a similarity score to each instance of historical environmental metadata based at least in part on a correlation with the current environmental metadata. In response to determining that a similarity score for an instance of historical environmental metadata is greater than or equal to a predetermined similarity threshold, the controller may infer the RRU configuration requires adjustment (which is equviliant to being misconfigured) <para. 0023, 0061-0062, 0086>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by Fischer_786. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the significant financial expenditure as part of dealing with power interruptions, particularly when technicians are required to identify, mitigate, and/or repair the cause or effect of a power disruption. <para. 0003>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of CRONJE_691 (WO2016166691)
Claim(s) 5
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	identify discrete geographic positions within the service sector as telemetry bins, the telemetry bins to capture individual instances of the telemetry data, and 
	wherein, to determine a signal QoS data is based at least in part on analysis of the telemetry data captured at the telemetry bins.
However in a similar endeavor, CRONJE_691 teaches
	identify discrete geographic positions within the service sector as telemetry bins, the telemetry bins to capture individual instances of the telemetry data, and wherein, to determine a signal QoS data is based at least in part on analysis of the telemetry data captured at the telemetry bins. Detected signal strength in each predefined geographical region is used for analysis. <para. 0018, 0034, 0041-0054; Claim(s) 6>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by CRONJE_691. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved broadcasting system in a network that implements location and position awareness <para. 0002-0009>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of Freeny_317 (US4232317)
Claim(s) 5
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	identify discrete geographic positions within the service sector as telemetry bins, the telemetry bins to capture individual instances of the telemetry data, and 
	wherein, to determine a signal QoS data is based at least in part on analysis of the telemetry data captured at the telemetry bins.
However, Freeny_317 teaches
wherein the one or more modules are further executable by the one or more processors to:  
	identify discrete geographic positions within the service sector as telemetry bins, the telemetry bins to capture individual instances of the telemetry data, and wherein, to determine a signal QoS data is based at least in part on analysis of the telemetry data captured at the telemetry bins. Base station coverage is divided into predetermined geographical locations. Signal strength in each predetermined geographical location is measured and used in analysis <Abstract, FIG(s). 1-4, Col. 2, Ln. 49; Col. 3, Ln. 24 to Col. 5 ln 26; Claim 1>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified embodiments of HOU_113, as discussed herein, with other embodiment(s) disclosed by Freeny_317. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved location detecting scheme in order to track where devices within the network are <Col. 3, Ln 26-35>.
Claim(s) 10, 17
HOU_113 teaches
under control of one or more processors:  Embodiments are implemented in an enodeB which implicitly includes a processor, memory and executable instructions to communicate in accordance with at least LTE protocols. <FIG(s). 1; para. 0002>.
capturing, within a service sector of a base station node, telemetry data associated with signal performance of an RRU of the base station node; Signal to interference and noise ratio (SINR) for a cell. <FIG(s). 1; para. 0007-0011, 0027-0031, 0037-0039>.
	determining a signal QoS data, based at least in part on the telemetry data; and RRU cannot satisfy the communication needs (service type or service quality requirements) of mobile users based on at least SINR. <FIG(s). 1; para. 0006-0011, 0037>.
	inferring whether the RRU associated with the service sector is misconfigured, based at least in part on the signal QoS data. It is determined that the current configuration of link parameters of at least one RRU does not satisfy the user service requirements (current configuration is not configured correctly for user service requirements and therefore is considered ‘misconfigured’) and load balancing operations are triggered. This includes link parameter adjustment of the mobile users and RRUs to balance the system load of each RRU such that the service type and service quality for mobile user is satisfied. <FIG(s). 1; para. 0006-0011, 0037, 0039-0042, 0048; Claim 1>.
HOU_113 does not explicitly teach
capturing, from individual telemetry bins within a service sector of a base station node, 
	determining a signal QoS data for the individual telemetry bins, based at least in part on the telemetry data; and
However in a similar endeavor, Freeny_317 teaches
capturing, from individual telemetry bins within a service sector of a base station node, and determining a signal QoS data for the individual telemetry bins, based at least in part on the telemetry data; and Base station coverage is divided into predetermined geographical locations. Signal strength in each predetermined geographical location is measured and used in analysis <Abstract, FIG(s). 1-4, Col. 2, Ln. 49; Col. 3, Ln. 24 to Col. 5 ln 26; Claim 1>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by Freeny_317. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved location detecting scheme in order to track where devices within the network are <Col. 3, Ln 26-35>
Claim(s) 18
HOU_113 teaches
wherein the signal QoS data includes at least one of signal interference, Signal to interference and noise ratio (SINR) for a cell. <FIG(s). 1; para. 0007-0011, 0027-0031, 0037-0039>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of Schmidt_784 (US20140141784), and further view of ZHANG_566 (CN107404566)
Claim(s) 6
HOU_113 does not explicitly teach
wherein the one or more modules are further executable by the one or more processors to:
	generate a polygon representation to overlay a map of a geographic region serviced by the RRU, 
the polygon representation having a vertex at the base station node, and 
	wherein capturing telemetry within the service sector further comprises capturing telemetry data within an enclosure that is bound by the polygon representation.
However in a similar endeavor, Schmidt_784 teaches
wherein the one or more modules are further executable by the one or more processors to:
	generate a polygon representation to overlay a map of a geographic region serviced by the RRU,  Each polygon in the logical map is tied to actual geography and may be defined by an array of connected line segments.  <FIG(s). 2, 3, 4, 5; para. 0032, 0034-0063, 0080-0081>.
	wherein capturing telemetry within the service sector further comprises capturing telemetry data within an enclosure that is bound by the polygon representation. Coverage areas may be determined using known information, such as sensed signal strengths, and/or using calculated information such as predicted coverage using one or more radio frequency (RF) propagation models. <FIG(s). 2, 3, 4, 5; para. 0032, 0034-0063, 0080-0081>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by Schmidt_784. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved system and methods for seamless channel handover within a geo-fencing system. <para. 0007>.
However in a similar endeavor, ZHANG_566 teaches
the polygon representation having a vertex at the base station node, and  Base station coverage can be represents as a polygon where the base station is at a vertex. Communication signalling of terminals within the polygon are detected for location/positioning analysis.  <FIG(s). 1; para. 0009, 0031, 0047, 0066, 0070, 0088-0092>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 and Schmidt_784 with the embodiment(s) disclosed by ZHANG_566. One of ordinary skill in the art would have been motivated to make this modification in order to solve the problem that terminal location data source standard is not uniform, improves the terminal accuracy of scene determination. <para. 0005>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of KE_504 (CN109788504)
Claim(s) 8
HOU_113 does not explicitly teach
wherein, the RRU corresponds to a first RRU and the service sector corresponds to a first service sector, 
	wherein, the base station node comprises at least 
the first RRU that services the first service sector and 
a second RRU that serves a second sector, 
	wherein, the first RRU is communicatively connected to a baseband unit via a first cable and 
the second RRU is communicatively connected to the baseband unit via a second cable, and 
	wherein, to infer that the RRU misconfigured corresponds to inferring that the first RRU is connected to the baseband unit via the second cable.
However in a similar endeavor, KE_504 teaches
wherein, the RRU corresponds to a first RRU and the service sector corresponds to a first service sector,  wherein, the base station node comprises at least  the first RRU that services the first service sector and a second RRU that serves a second sector, wherein, the first RRU is communicatively connected to a baseband unit via a first cable and  the second RRU is communicatively connected to the baseband unit via a second cable, and wherein, to infer that the RRU misconfigured corresponds to inferring that the first RRU is connected to the baseband unit via the second cable. A BBU has a plurality of ports each connected to respective RRU. Each RRU corresponds to a cell (i.e., service sector). A "reverse connection of antenna" misconfiguration occurs when an RRU is connected to the wrong port of a BBU. <FIG(s). 1, 10; para. 0002, 0044-0045, 0119-0128>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 with the embodiment(s) disclosed by KE_504. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method of cell reverse connection detect, which is an improvement over manual road test techniques <para. 0003>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of Freeny_317 (US4232317), and further view of Fischer_786 (US20190268786)
Claim(s) 11
HOU_113 does not explicitly teach
further comprising:
	determining an QoS threshold value for the service sector, based at least in part on historical QoS data associated with the RRU, and 
	wherein, inferring whether the RRU is misconfigured is based at least in part on the QoS threshold value.
However in a similar endeavor, Fischer_786 teaches
	determining an QoS threshold value for the service sector, based at least in part on historical QoS data associated with the RRU, and  A predetermined QoS threshold is associated with the environment of an RRU. The predetermined QoS threshold is compared to current QoS parameters associated with the RRU's environment. <FIG(s). 4; para. 0051-0055, 0071, 0075-0076>.
wherein, inferring whether the RRU is misconfigured is based at least in part on the QoS threshold value. In some cases, if the QoS threshold is not satisfied, a controller determines the current configuration of the RRU is incorrect and adjustment is required. For example, the controller may increase the DC voltage to the RRU to reconfigure it in an attempt to satisfy the QoS threshold. <FIG(s). 4; para. 0051-0055, 0071, 0075-0076>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 and Freeny_317 with the embodiment(s) disclosed by Fischer_786. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the significant financial expenditure as part of dealing with power interruptions, particularly when technicians are required to identify, mitigate, and/or repair the cause or effect of a power disruption. <para. 0003>.
Claim(s) 19
HOU_113 does not explicitly teach
wherein acts further comprise: 
determining an QoS threshold value for the service sector, based at least in part on historical QoS data associated with the RRU, and 
	wherein, inferring whether the RRU is misconfigured is based at least in part on a comparison of the service sector QoS and the QoS threshold value.
However in a similar endeavor, Fischer_786 teaches
determining an QoS threshold value for the service sector, based at least in part on historical QoS data associated with the RRU, and The SV controller may use one or more trained machine learning algorithms to correlate current environmental metadata with historical environmental metadata to quantify a supplemental voltage that is required to maintain a threshold QoS for signal data. <para. 0022-0023, 0025-0026>.
	wherein, to infer that the RRU is misconfigured is based at least in part on a comparison of the signal QoS data and the QoS threshold. In some cases, if the QoS threshold is not satisfied, a controller determines the current configuration of the RRU is incorrect and adjustment is required. For example, the controller may increase the DC voltage to the RRU to reconfigure it in an attempt to satisfy the QoS threshold. <FIG(s). 4; para. 0051-0055, 0071, 0075-0076>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 and Freeny_317 with the embodiment(s) disclosed by Fischer_786. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate the significant financial expenditure as part of dealing with power interruptions, particularly when technicians are required to identify, mitigate, and/or repair the cause or effect of a power disruption. <para. 0003>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HOU_113 (CN103052113) in view of Freeny_317 (US4232317), and further view of KE_504 (CN109788504)
Claim(s) 20
HOU_113 does not explicitly teach
wherein the RRU corresponds to a first RRU, and 
	wherein the base station node includes 
the first RRU and 
a second RRU, and 
	wherein, inferring that the RRU is misconfigured corresponds to an inference that the RRU is communicatively coupled to a baseband unit via a cable associated with the second RRU.
However in a similar endeavor, KE_504 teaches
wherein the RRU corresponds to a first RRU, and  wherein the base station node includes the first RRU and a second RRU, and wherein, inferring that the RRU is misconfigured corresponds to an inference that the RRU is communicatively coupled to a baseband unit via a cable associated with the second RRU. A BBU has a plurality of ports each connected to respective RRU. Each RRU corresponds to a cell (i.e., service sector). A "reverse connection of antenna" misconfiguration occurs when an RRU is connected to the wrong port of a BBU. <FIG(s). 1, 10; para. 0002, 0044-0045, 0119-0128>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HOU_113 and Freeny_317 with the embodiment(s) disclosed by KE_504. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method of cell reverse connection detect, which is an improvement over manual road test techniques <para. 0003>.

Relevant Cited References
US20030202104
US10432272
US20200145128
US20180359770

Examiner’s Notes
In case where the independent claims are amended to overcome the USC112(b) rejections herein, Claims 9, 12-16 are likely to be objected as being allowable in independent form, particularly if the claimed “misconfigured” is amended to be equated to the RRU being connected to the wrong cable of BBU.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415